DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-12, 14-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “said inner surfaces.” There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites, “said peripheral edge is a circumferential edge substantially coextensive with said hole.” However, “said peripheral edge” appear to refer to claim 1’s “hole forming a peripheral edge.” As such, the claim 2 limitation appears to be stating that the hole is coextensive with itself. It is unclear what that would mean. As such, the limitation is rejected for being indefinite.
Claim 14 depends upon a cancelled claim, and as such is indefinite.
Claims 1 and 21 recite, “radiation beam with outer rays defining a predetermined radiation angle to transmit UV-C light into said drain pipe section.” Similarly, claim 12 recites, “a radiation beam having a predetermined radiation angle “θ” to transmit UV-C light into said drain pipe section.” It is unclear if the claimed radiation beam angle describes the angle of light from before or after the “substantially flat transparent lens.” This position of such a determination is relevant because the lens will have a different index of refraction than the space between the LED and the lens, and as such will change the apparent angle of light exiting the lens as described by Snell’s law1. Accordingly, the predetermined radiation angle will be different depending upon whether one measures it before or after the lens. Since one of ordinary skill in the art would not be able to determine which of the above noted angles is the claimed angle, the claims are indefinite.
The above noted indefinite limitations will be examined as best understood in light of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0331775 A1 [Schowalter] in view of US 6,666,966 [Schluttig].

Regarding Claim 1:
Schowalter teaches a disinfecting device for disinfecting the interior of a pipe section (Figs. 5-6 (230)) said pipe section having a cylindrical tubular wall having a substantially circular cross-section and having a predetermined thickness and defining an interior space and an interior surface (as shown in Figs. 6a-f) and formed with a hole in said tubular wall (As shown in Figs. 5-6 (240), said hole forming a peripheral edge at said interior surface (as shown in Figs. 5-6 (240)); 
at least one UV-C LED module positioned to register with said hole (Fig. 6e (110)) and including a UV-C LED (abstract) that when energized generates a substantially conical radiation beam with outer rays defining a predetermined radiation angle (para 95) to transmit UV-C light into said drain pipe section through said hole to irradiate said interior surface and expose airborne pathogens contained within said interior space and on said interior surface to UV-C light in proximity to said pipe section and ends thereof (abstract, paras 112 discuss the irradiation of the interior of the pipe and, accordingly, whatever is in said pipe, e.g., airborne pathogens);
a substantially flat transparent lens (Fig. 6a-f (250) is transparent to UV light per pars 83-83, and can be flat per para 110) at least partially coextensive with said tubular wall thickness and arranged within said hole (Fig. 6e (250)), said lens having an inwardly facing surface substantially tangent to a point on said interior surface of said tubular wall (with (250) being flat, it would be substantially tangent to those portions of the interior wall directly upstream and downstream of the flat surface); and 
energizing means for energizing said at least one UV-C LED module (para 53), 
said UV-C LED being spaced from said lens a predetermined distance (Fig. 6e (130) spaces the LED (110) from the lens (250)) to cause said radiation beam to irradiate said inner surface along at least a portion of said drain pipe proximate to said lens (as can be seen in Fig. 6e, the radiation passes through lens (250) and to the proximate interior surface (225) of (230). Para 73 explains that the interior surfaces are made reflective to reflect the UV light reaching said surfaces.), 
whereby energizing said at least one UV-C LED module exposes pathogens on said interior surface and airborne pathogens within said interior space to said UV-C conical radiation beam and reduces the ability of pathogens from subsequent entry elsewhere near the pipe section (paras 49, 70).  
However, Schowalter fails to teach that the pipe section is a drain pipe leading from a drain inlet of a sink basin to a U-shaped trap beneath the sink basin, the device comprising the drain pipe section below or downstream of the sink drain inlet. 
Schluttig teaches a self-disinfecting drain pipe (Fig. 2 (13), 4:32-35 describes disinfection in a pipe by UV light) leading from a drain inlet of a sink basin to a U-shaped trap beneath the sink basin, the device comprising the drain pipe section below or downstream of the sink drain inlet (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV disinfection light section (13) Schluttig with the disinfecting chamber and associated UV irradiation elements of Schowalter (Fig. 6e). One would have been motivated to do so since this modification would improve the efficiency and effectiveness of the UV irradiation (Schowalter para 49).

Regarding Claim 2:
The modified invention teaches the drain disinfecting device as defined in claim 1, wherein said hole is circular (Schowalter para 79) and said lens is circular and said peripheral edge is a circumferential edge substantially coextensive with said hole (Schowalter- as can be seen in Figs. 5-6, the lens matches the shape of the hole, i.e. is circumferential edge is coextensive with the hole. Thus, since the hole is circular, so is the lens.).  

Regarding Claim 7:
The modified invention teaches the drain disinfecting device as defined in claim 1, wherein said UV- C LED module is removably attachable to said drain pipe section. Schowalter, para 69, states the LED module, i.e. package (120), can be attached to the chamber by thermal coupling or solder. Either such attachment technique allows the module to be removed, e.g., by desoldering.  

Regarding Claim 21:
Schowalter teaches a disinfecting device for disinfecting the interior of a pipe section (Figs. 5-6 (230)) said pipe section having a cylindrical tubular wall having a substantially circular cross-section and having a predetermined thickness and defining an interior space and an interior surface (as shown in Figs. 6a-f) and formed with a hole in said tubular wall (As shown in Figs. 5-6 (240), said hole forming a peripheral edge at said interior surface (as shown in Figs. 5-6 (240));
at least one UV-C LED module positioned to register with said hole (Fig. 6e (110)) and including a UV-C LED (abstract) that when energized generates a substantially conical radiation beam with outer rays defining a predetermined radiation angle (para 95) to transmit UV-C light into said drain pipe section through said hole to irradiate said interior surface and expose airborne pathogens contained within said interior space and on said interior surface to UV-C light in proximity to said pipe section and ends thereof (abstract, paras 112 discuss the irradiation of the interior of the pipe and, accordingly, whatever is in said pipe, e.g., airborne pathogens);
a substantially flat transparent lens (Fig. 6a-f (250) is transparent to UV light per pars 83-83, and can be flat per para 110) at least partially coextensive with said tubular wall thickness and arranged within said hole (Fig. 6e (250)), said lens having an inwardly facing surface substantially tangent to a point on said interior surface of said tubular wall (with (250) being flat, it would be substantially tangent to those portions of the interior wall directly upstream and downstream of the flat surface); and 
 energizing means for energizing said at least one UV-C LED module (para 53), 
said UV-C LED being spaced from said lens a predetermined distance (Fig. 6e (130) spaces the LED (110) from the lens (250)) to cause said radiation beam to irradiate said inner surface along at least a portion of said drain pipe proximate to said lens (as can be seen in Fig. 6e, the radiation passes through lens (250) and to the proximate interior surface (225) of (230). Para 73 explains that the interior surfaces are made reflective to reflect the UV light reaching said surfaces.), 
said lens having a remote surface, facing said interior space and interior surface, that is substantially co-extensive with a point on said interior surface of the drain pipe to prevent interference with the normal flow of waste water down the drain (as shown in Fig. 5), 
whereby energizing said at least one UV-C LED module exposes pathogens on said interior surface and airborne pathogens within said interior space to said UV-C conical radiation beam and reduces the ability of pathogens from subsequent entry elsewhere near the pipe section (paras 49, 70).  
However, Schowalter fails to teach that the pipe section is a drain pipe leading from a drain inlet of a sink basin to a U-shaped trap beneath the sink basin, the device comprising the drain pipe section below or downstream of the sink drain inlet. 
Schluttig teaches a self-disinfecting drain pipe (Fig. 2 (13), 4:32-35 describes disinfection in a pipe by UV light) leading from a drain inlet of a sink basin to a U-shaped trap beneath the sink basin, the device comprising the drain pipe section below or downstream of the sink drain inlet (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV disinfection light section (13) Schluttig with the disinfecting chamber and associated UV irradiation elements of Schowalter (Fig. 6e). One would have been motivated to do so since this modification would improve the efficiency and effectiveness of the UV irradiation (Schowalter para 49).
	
Allowable Subject Matter
Claims 12, 14, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5, 8-11, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s amendments overcome the indefiniteness rejections of record, and as such, these rejections are withdrawn.
Applicant’s amendments obviate the 35 USC 112(d) rejections of record, and as such, these rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Snell’s Law” retrieved from https://personal.math.ubc.ca/~cass/courses/m309-01a/chu/Fundamentals/snell.htm on 10/24/22.